Name: 2000/670/EC: Commission Decision of 19 October 2000 authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (notified under document number C(2000) 2825)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  economic geography;  international trade;  world organisations
 Date Published: 2000-11-01

 Avis juridique important|32000D06702000/670/EC: Commission Decision of 19 October 2000 authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (notified under document number C(2000) 2825) Official Journal L 279 , 01/11/2000 P. 0052 - 0061Commission Decisionof 19 October 2000authorising Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC(notified under document number C(2000) 2825)(2000/670/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community(2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to the requests submitted by certain Member States,Whereas:(1) Production of reproductive material of the species set out in the Annexes is at present insufficient in the Member States with the result that their requirements for reproductive material conforming to the provisions of Directives 66/404/EEC or 71/161/EEC cannot be met.(2) Third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the above mentioned Directives.(3) The Member States should therefore be authorised to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements to cover the shortage of reproductive material satisfying the requirements of Directives 66/404/EEC or 71/161/EEC.(4) Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material.(5) Whereas, furthermore, reproductive material should be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question.(6) Whereas each of the Member States should furthermore be authorised to permit the marketing in its territory of seed and seedlings which satisfies less stringent requirements in respect of provenance, or, in the case of reproductive material of Populus nigra, in respect of the category, as laid down in Directive 66/404/EEC, or seed which satisfies less stringent requirements in respect of specific purity as laid down in Directive 71/161/EEC, if the marketing of such material has been authorised in the other Member States under this Decision.(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 11. Member States are authorised to permit the marketing in their territory of seed satisfying less stringent requirements in respect of provenance, as laid down in Directive 66/404/EEC, on the terms set out in Annex I hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected.2. Member States are authorised to permit the marketing in their territory of plants produced in the Community from the above mentioned seed.Article 21. The proof referred to in Article 1(1) shall be deemed to be furnished where the reproductive material is of the category "source-identified reproductive material" as defined in the Organisation for Economic Cooperation and Development (OECD) scheme for the control of forest reproductive material moving in internationa trade, or of another category defined in that scheme.2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the reproductive material, other official evidence shall be admissible.3. Where official evidence cannot be provided, Member States may accept other non-official evidence.Article 3Member States are authorised to permit the marketing in their territory of vegetative reproductive material derived from Populus nigra which do not satisfy the requirements in respect of the category, as laid down in Article 4(1) of Directive 66/404/EEC, on the terms set out in Annex II hereto.Article 4Member States are authorised on the terms set out in Annex III hereto, to permit the marketing in their territory of seed which neither satisfies the requirements in respect of provenance in Directive 66/404/EEC nor the requirements relating to specific purity in Annex I to Directive 71/161/EEC, on condition that:- the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected, and- the document required pursuant to Article 9 of Directive 66/404/EEC bears the wording:"Seed not satisfying the standards in respect of specific purity."Article 51. The Member States other than the applicant Member States are also authorised to permit, on the terms set out in Annexes I, II and III respectively and for the purposes intended by the applicant Member States, the marketing in their territory of the seed and seedlings or, in the case of Populus nigra, vegetative reproductive material referred to in this Decision.2. For the purpose of the application of paragraph 1, the Member States concerned shall assist each other administratively. The applicant Member States shall be notified by other Member States of their intention to permit the marketing of such reproductive material, before any authorisation may be granted. The applicant Member States may object only if the entire quantity set out in this Decision has already been allocated.Article 6The authorisation provided for in Articles 1(1), 3, 4, and 5(1) in so far as it concerns the first placing of forest reproductive material on the market of the Community, shall expire on 30 September 2001. Such authorisation, in so far as it concerns subsequent placing on the market of the Community, shall expire on 31 December 2002.Article 7With regard to the first placing on the market of forest reproductive material, as referred to in Article 5, Member States shall, by 1 January 2002 notify the Commission of the quantities of such material satisfying less stringent requirements which have been approved for marketing in their territory under this Decision. The Commission shall inform the other Member States thereof.Article 8This Decision is addressed to the Member States.Done at Brussels, 19 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.07.1996, p. 2326/66.(2) OJ L 87, 17.4.1971, p. 14.LEGEND1. Member StatesB Kingdom of BelgiumDK Kingdom of DenmarkD Federal Republic of GermanyEL Hellenic RepublicE Kingdom of SpainF French RepublicIRL IrelandI Italian RepublicL Grand Duchy of LuxembourgNL Kingdom of the NetherlandsA Republic of AustriaP Republic of PortugalUK United Kingdom2. States or regions of provenanceBG BulgariaBY BelarusCA CanadaCA(BC) Canada (British Columbia)CA(QCI) Canada (Queen Charlotte Island)CH SwitzerlandCN ChinaCZ Czech RepublicEC European CommunityHR CroatiaHU HungaryJP JapanMK Former Yugoslavia Republic of MacedoniaNO NorwayPL PolandRO RomaniaRU RussiaSI SloveniaSK SlovakiaUS United States of America3. Other abbreviations:max.alt maximum altitudeOEP or equivalent provenanceECSA from EC selected areasSIA source identified "A"ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>ANEXO III/BILAG III/ANHANG III/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III/ANNEX III/ANNEXE III/ALLEGATO III/BIJLAGE III/ANEXO III/LIITE III/BILAGA III>TABLE>